Citation Nr: 1822646	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  13-15 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss (BHL).

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel

INTRODUCTION

The Veteran served on active duty from July 1955 to November 1957.  The Board thanks the Veteran for his service to our country.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In March 2018, the Veteran testified at a Board Videoconference Hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran's BHL is attributable to his active military service.

2. The Veteran's tinnitus is attributable to his active military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for BHL have been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.  See 38 U.S.C. § 5107(b).

Certain chronic diseases, including sensorineural hearing loss and tinnitus (as organic diseases of the nervous system), may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Bilateral Hearing Loss (BHL) and Tinnitus

The Board finds that the Veteran has BHL.  After the Veteran initiated this claim in July 2011, a VA examiner diagnosed him with BHL consistent with 38 C.F.R. § 3.385 in October 2011.  The October 2011 VA examiner also essentially diagnosed tinnitus inasmuch as the Veteran's competent and credible description of his lay-perceivable symptomatology of tinnitus was accepted by the examiner.

The Board finds that the Veteran's testimony indicating that he was exposed to acoustic trauma from the operation of heavy weaponry (described at the Board hearing as "on a 120 millimeter cannon crew," and "also firing the 30 millimeter cannon off the halftrack....") during service is consistent with his documented duties as an "AAA Gun Crman" in the U.S. Army.

The Board notes that the Veteran's service treatment records were apparently destroyed in a 1973 fire at the National Personnel Records Center (NPRC).  The Board notes the Veteran's competent testimony, including during his March 2018 hearing, that he experienced symptoms of diminished hearing (hearing voices as though they were muffled) and ringing in his ears during service following the acoustic trauma.  The Board finds that the Veteran's testimony in these regards is credible.  Accordingly, the Board accepts that the Veteran experienced manifestations of hearing loss and tinnitus during service.

Regarding whether there is a nexus between the Veteran's active duty military service and his disabilities of BHL and tinnitus, the Board finds that the evidence is, at least, in relative equipoise.  An October 2011 VA examination report presents the examiner's conclusion that no medical opinion regarding the etiology of the Veteran's BHL or tinnitus is possible without resort to mere speculation, citing the absence of service treatment records.  However, the Veteran testified at his March 2018 Board hearing that he has experienced a continuity of symptomatology of hearing loss and tinnitus since the time of his military service.  The Board finds the Veteran's testimony credible.  Accepting that testimony in the absence of significantly contrary evidence, the Board finds (1) that the Veteran's hearing loss and tinnitus manifested during service, and (2) that the evidence reasonably establishes a continuity of symptomatology between the pertinent in-service manifestations and the current diagnoses.  Accordingly, the Board finds that the evidence permits a finding that the Veteran's current chronic diagnoses of BHL and tinnitus had onset during his active duty military service.

Therefore, affording the Veteran the benefit of the doubt as required under the law, the Board concludes that his current BHL and his current tinnitus are linked by a continuity of symptomatology to his hearing loss and tinnitus experienced during service in connection with acoustic trauma.  The criteria for service connection are met.  Service connection for BHL is warranted.  Service connection for tinnitus is warranted.


ORDER

Service connection for BHL is granted.

Service connection for tinnitus is granted.




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


